Citation Nr: 1813265	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-05 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Morton's neuroma, to include as secondary to service-connected left iliotibial band syndrome.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to bilateral pes planus, and if so, whether service connection is warranted.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to service connection for removal of the left testicle, to include as secondary to depleted uranium exposure

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1998 to November 2000.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2009, May 2014, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in November 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for removal of the left testicle and for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pes planus; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the April 2013 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for pes planus.

3. In an April 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Morton's neuroma; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

4. The evidence added to the file subsequent to the April 2013 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for Morton's neuroma.

5. In an April 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

6. The evidence added to the file subsequent to the April 2013 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for a low back disability.

7. The Veteran's degenerative disc disease of the lumbar spine is not related to his active military service. 

8. The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. No new and material evidence has been submitted to reopen the claim of service connection for pes planus. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. No new and material evidence has been submitted to reopen the claim of service connection for Morton's neuroma. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has been submitted to reopen the claim of service connection for a low back disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4. The criteria for service connection for a low back disorder have not been met. 
38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5. The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

New and Material Evidence - In General

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Pes Planus

The Veteran originally filed a claim for service connection for pes planus in December 2008. It was denied in a December 2009 rating decision. The RO found that the Veteran's pre-existing pes planus was not aggravated by his active military service. The Veteran did not appeal this decision or submit evidence within one year of the decision, and therefore it became final. The Veteran subsequently filed to reopen his claim for service connection for pes planus. It was again denied in an April 2013 rating decision because there was no evidence that the pre-existing pes planus was aggravated by service. The Veteran did not appeal this decision. While the Veteran submitted new medical evidence within 1 year of the April 2013 rating decision, this evidence was not material, as it did not pertain to the issue of whether the Veteran's pre-existing pes planus was aggravated by service. See 38 C.F.R. § 3.156(b). Therefore, the April 2013 rating decision became final.

New evidence received subsequent to the April 2013 rating decision includes VA treatment records showing treatment for pes planus and private medical opinions stating that other conditions are secondary to the Veteran's pes planus. These treatment records and private medical opinions do not in any way relate to whether the Veteran's pre-existing pes planus was aggravated by active military service. The Board finds that these additional records do not constitute new and material evidence. The application to reopen the Veteran's claim for service connection for a pes planus disability is denied.

Morton's Neuroma

The Veteran originally filed a claim for service connection for Morton's neuroma in July 2012. It was denied in an April 2013 rating decision. The RO found that the Veteran's Morton's neuroma was not secondary to his service-connected left iliotibial band syndrome and was not caused by or the result of his active military service. The Veteran did not appeal this decision or submit evidence within one year of the decision, and therefore it became final.

New evidence received subsequent to the April 2013 rating decision includes VA treatment records showing treatment for Morton's neuroma. These treatment records do not relate the Veteran's Morton's neuroma to his active military service or any service-connected disability. The Board finds that these additional records do not constitute new and material evidence. The application to reopen the Veteran's claim for service connection for Morton's neuroma is denied.

Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran now asserts that his low back disorder is secondary to his pes planus. 

The Veteran's VA treatment records show that he has degenerative disc disease of the lumbar spine. The Veteran's service treatment records do not show any treatment for or complaints of low back pain. 

There is no competent evidence showing a nexus between the Veteran's degenerative disc disease of the lumbar spine and the Veteran's military service. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between military service and degenerative disc disease of the lumbar spine. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis or degenerative disc disease is listed in 38 C.F.R. § 3.309(a). However, the Veteran has not alleged that he has experienced continuity of symptomatology since service. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. There is no evidence that the Veteran's degenerative disc disease of the lumbar spine was manifest to a degree of 10 percent within one year after separation from active duty. The Veteran was afforded a VA medical examination in January 2001, three months after separation from active duty, which revealed a normal spine examination.

The Veteran's pes planus is not service-connected. Therefore, this is not a basis upon which to grant service connection on a secondary basis. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

The Veteran contends that he is unemployable due to his service-connected PTSD. He testified at his November 2017 Board hearing that he left employment with the U.S. Postal Service in January 2011 due to his PTSD. Before working for the U.S. Postal Service, the Veteran worked two warehouse jobs. High school is his highest level of education. 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have been met since the Veteran filed his claim on May 22, 2015. During the rating period on appeal, the Veteran's PTSD was rated as 70 percent disabling, tinnitus as 10 percent disabling, left iliotibial band syndrome as 10 percent disabling, scar associated with pilonidal cyst as 10 percent disabling, bilateral hearing loss as non-compensable, and pilonidal cyst as non-compensable. The Veteran's combined evaluation was 80 percent. 

The Veteran submitted a September 2015 letter from W.J.H.F., a VA vocational rehabilitation counselor. W.J.H.F. stated that if the Veteran were to apply for vocational rehabilitation services at that time, feasibility for employment would "definitely be in question." 

The Veteran was afforded a VA medical examination in connection with his PTSD in July 2015. The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran reported a variety of problems with living situations and social relationships. He also reported that he had attempted to apply for a job at a casino but that he did not get the job when he told them about his psychiatric disability. The examiner noted occupational impairment in the form of ability to sustain concentration to task persistence and pace, ability to respond appropriately to co-workers, supervisors, or the general public, and ability to respond appropriately to changes in the work setting.

The Veteran's VA treatment records show continued treatment for PTSD. 

Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected disabilities, especially his PTSD, and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008). SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i). For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify. See Bradley v. Peake, 22 Vet. App. 280 (2008). The Board's decision above grants TDIU since May 22, 2015 based on the combined effects of the Veteran's service-connected disabilities. However, as discussed above, the Veteran's PTSD is his only service-connected disability that is rated at least 60 percent disabling. Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114 (s) is not for consideration.


ORDER

The application to reopen a claim of entitlement to service connection for pes planus is denied.

The application to reopen a claim of entitlement to service connection for Morton's neuroma is denied.

The application to reopen a claim of entitlement to service connection for a low back disability is granted.

Service connection for a low back disorder is denied.

A TDIU is granted, effective May 22, 2015.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran has submitted a September 2003 United Nations Environment Program publication titled "Depleted Uranium in Bosnia and Herzegovina" in support of his claim for service connection for removal of left testicle. The Veteran should be afforded a VA medical opinion to consider this submission.

At his November 2017 Board hearing, the Veteran asserted that his claimed GERD is secondary to medication used to treat his service-connected left iliotibial band syndrome. The Veteran has not been afforded a VA medical examination with respect to his claimed GERD. This should be accomplished on remand to afford the Veteran every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims folder to a suitably qualified VA clinician in order to obtain a medical opinion regarding the nature and likely etiology of the Veteran's removal of the left testicle.

If the VA examiner deems it necessary, schedule the Veteran for a VA medical examination to determine the nature and likely etiology of the Veteran's removal of the left testicle.

The Veteran asserts that the removal of his left testicle is secondary to depleted uranium exposure during active military service. 

The examiner is asked to render an opinion as to whether it is at least as likely as not that the condition leading to the removal of the Veteran's left testicle was etiologically related to his military service, including his statements that he was exposed to depleted uranium in Bosnia/Herzegovina.

The examiner is instructed that s/he must discuss the relevance of the September 2003 United Nations Environment Program publication titled "Depleted Uranium in Bosnia and Herzegovina" and the Veteran's June 2009 and January 2010 private medical opinions by Dr. A.H. 

The examiner is advised that s/he must provide an explanation for any conclusions reached.

2. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of his claimed GERD. 

The claims file, including a copy of this remand, should be made available to the examiner(s).

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner offer an opinion as to whether it is at least as likely as not that the Veteran's claimed GERD (1) is etiologically related to his military service or (2) caused by or aggravated (worsened beyond the natural progress of the disease) by his service-connected left iliotibial band syndrome, including any medications used to treat this condition. 

The examiner must address the Veteran's statements of continuous symptoms and treatment of knee pain symptoms since service and heart and urinary symptoms since shortly after service.

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


